                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT
                     LEWIS F. POWELL, JR. UNITED STATES COURTHOUSE ANNEX
                                1100 EAST MAIN STREET, SUITE 501
                                 RICHMOND, VIRGINIA 23219-3517
                                    WWW.CA4.USCOURTS.GOV

PATRICIA S. CONNOR                                                             TELEPHONE
     CLERK                                                                   (804) 916-2700




                                    October 16, 2019

Felicia Cannon, Clerk
U.S. District Court of Maryland
6500 Cherrywood Lane, Second Floor
Greenbelt, MD 20770-1285

        Re:    USA v. Burudi Faison
               8:19-cr-00027-GJH

Dear Ms. Cannon:

Review of the district court docket discloses that the district court has not yet
entered judgment in this case. Under Fed. R. App. P. 4(b)(2), a notice of appeal
filed after a decision, sentence, or order is announced but before judgment is
entered, is treated as filed on the date of and after entry of judgment.

This court will treat the notice of appeal as filed as of the date the district court
enters its judgment and will docket the appeal following entry of judgment.
Please notify this court upon entry of the judgment.

                                           Yours truly,

                                           /s/ Margaret Thomas


cc:     Douglas Ryan Miller, AFPD
        Elizabeth G. Wright, AUSA
        Lauren M. Elfner, AUSA
        Gary Michael Morgan, Jr., AUSA
        Burudi Faison, Pro se
